ON PETITION FOR REHEARING
George M. Joseph and Morrison & Bailey, Portland, for the petition.
No appearance contra.
Before Perry, Chief Justice, and McAllister, Sloan, O’Connell, Goodwin, Denecke and Holman, Justices.
McAllister, j.
In a petition for rehearing defendant urges that we apply retroactively the rules announced in United States v. Wade, 388 US 218, 87 S Ct 1926, 18 L ed 2d 1149 (1967), and Gilbert v. California, 388 US 263, 87 S Ct 1951, 18 L ed 2d 1178 (1967). This we decline to do.
We applied Escobedo v. Illinois, 378 US 478, 84 S Ct 1758, 12 L ed 2d 977 (1964), retroactively in accordance with the formula established in Linkletter v. Walker, 381 US 618, 85 S Ct 1731, 14 L ed 2d 601 (1965) (see State v. Clifton, 240 Or 378, 401 P2d 697 (1965) and Guse v. Gladden, 243 Or 406, 414 P2d 317 (1966) ). We have not changed the rule with regard to the retroactivity of Escobedo.
We have applied Miranda v. Arizona, 384 US 436, 86 S Ct 1602, 16 L ed 2d 694, 10 ALR3d 974 (1966) retroactively in accordance with the formula laid down in Johnson v. New Jersey, 384 US 719, 86 S Ct 1772, 16 L ed 2d 882 (1966). See State v. Dills; Stice, 244 *434Or 188, 416 P2d 651 (1966), and State v. Allen, 248 Or 376, 434 P2d 740. (1967).
With regard to United States v. Wade and Gilbert v. California and related cases, we adopt the rule of prospective application as stated in Stovall v. Denno, 388 US 293, 87 S Ct 1967, 18 L ed 2d 1199, 1205 (1967).
We find nothing in the evidence in this case with regard to the picture identification and line-up procedures to suggest a denial of due process. Simmons v. United States, 390 US 377, 88 S Ct 967, 19 L ed 2d 1247 (1968). The retroactive application of United States v. Wade would not change the result in this case. The petition for rehearing is denied.